Citation Nr: 0606884	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  95-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a shell fragment 
wound of the right leg with partial paralysis, currently 
rated as 40 percent disabling.

2.  Entitlement to an increased rating for bilateral otitis 
media with cholesteatomy of the left ear and partial 
tympanomastoidectomy right ear, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for bilateral hearing 
loss, currently 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
gout.

6.  Entitlement to an earlier effective date for the 
assignment of a 10 percent disability rating for bilateral 
hearing loss.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1966 to June 
1969, including service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 1994 and later by 
the Department of Veterans Affairs (VA) regional office and 
insurance center (RO) in Philadelphia, Pennsylvania.  The 
Board remanded the case for further development of evidence 
in March 2001.  The requested development has since been 
completed.  The Board notes that the case subsequently came 
under the jurisdiction of the St. Petersburg, Florida RO.  
The case has now been returned to the Board for further 
appellate review.

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

In a letter dated January 25, 2002, the veteran requested a 
BVA hearing at the RO.  In correspondence dated February 28, 
2002, the veteran reiterated his desire for such a hearing.  
The requested hearing has not yet been conducted, and there 
is no indication that the request has been withdrawn.

This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.700, 20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 


